Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge Kathleen M. Tafoya

   Civil Action No. 20–cv–00052–CMA–KMT


   WESTERN ACCEPTANCE, LLC,

            Plaintiff,

   v.

    GENERAL AGRICULTURE INC. F/K/A GENERAL AGRICULTURE LLC,
    SONOMA STAINLESS, INC.,
    STIG WESTLING,
    CALLAGHAN BECKER, and
    PHIL TAGAMI,

            Defendants.


                                                ORDER


            Before the court are two motions: (1) “General Agriculture, Inc.’s Motion to Stay

   Discovery until Recommendations on Dispositive Motions,” filed by Defendant General

   Agriculture, Inc. [“Gen Ag”]; and (2) “Defendant Phil Tagami’s Motion for Temporary Stay

   Pending Resolution of Tagami’s Motion to Dismiss Pursuant to 12(b)(2) and 12(b)(6),” filed by

   Defendant Phil Tagami. ([“Gen Ag Motion”], Doc. No. 80; [“Tagami Motion”], Doc. No. 90.)

   Plaintiff Western Acceptance, LLC [“Western Acceptance”] has responded in opposition to both

   motions, and Defendant Gen Ag has replied.1 ([“Response to Gen Ag Motion”], Doc. No. 86;

   [“Reply”], Doc. No. 87; [“Response to Tagami Motion”], Doc. No. 100.) Defendant Sonoma


   1
       No reply to Defendant Tagami’s motion was permitted. (See Doc. No. 93.)
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 2 of 16




   Stainless, Inc. [“Sonoma”] has filed a joinder in support of Defendant Gen Ag’s motion. (Doc.

   No. 82.) For the following reasons, both motions are GRANTED.

                                   STATEMENT OF THE CASE

          In this commercial dispute, Plaintiff Western Acceptance has sued two entities,

   Defendants Gen Ag and Sonoma, as well as three individuals—Defendants Stig Westling,

   Callaghan Becker, and Phil Tagami—for breach of contract, civil theft, conspiracy, conversion,

   and unjust enrichment. ([“Amended Complaint”], Doc. No. 41 at ¶¶ 1-16, 33-73.) According to

   the First Amended Complaint, on September 6, 2018, Plaintiff paid SXIP, LLC [“SXIP”]2

   approximately $2 million to design and manufacture certain business equipment [“the

   Equipment”]. (Id. at ¶¶ 20, 34; see Doc. No. 48-2.) In connection with the transaction, the

   parties executed a Machine Purchase Agreement [“MPA”], which detailed, among other things,

   the terms of payment, remedies for default, and conditions for closing. (Doc. No. 48-2; see Am.

   Compl. ¶ 34.) Section 12 of the MPA delineates mandatory dispute resolution procedures for

   “any dispute or controversy concerning this Agreement or the rights of the parties under this

   Agreement.” (Doc. No. 48-2 at 7.)

          Following the execution of the MPA, “[a]t some point in time during the manufacturing

   of the [Equipment],” Plaintiff reportedly learned that SXIP had been “acquired by” Defendant

   Gen Ag. (Am. Compl. ¶ 22.) Western Acceptance thereafter “began dealing directly” with Gen

   Ag with respect to the manufacture of the Equipment, and Gen Ag “took monies directly from”

   Western Acceptance. (Id. at ¶¶ 22, 26.) In addition, one of Gen Ag’s “agents,” Defendant Phil


   2
    Although SXIP was initially named as a Defendant in this case, all claims against it have been
   dismissed, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (See Doc. No. 83.)


                                                   2
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 3 of 16




   Tagami, reportedly began visiting Western Acceptance’s facility in Colorado Springs “multiple

   times under the guise of being a compliance consultant for Gen Ag.” (Id. at ¶¶ 23-25.)

   According to the First Amended Complaint, during one such visit, Defendant Tagami

   “attempt[ed] to take” the subject Equipment, by disingenuously advising Plaintiff “to move its

   entire operation” to another facility. (Id.) It is alleged that, subsequent to these events,

   Defendants took the Equipment out of state without Plaintiff’s authorization or consent. (Id. at

   ¶¶ 27, 30-32.) To date, Defendants reportedly “refuse to tell Plaintiff where the property is and

   refuse[] to return to the property to Plaintiff.” (Id. at ¶ 32.)

           Based on these allegations, on January 7, 2020, Plaintiff commenced this lawsuit. (Doc.

   No. 1.) In the First Amended Complaint, Plaintiff asserts the following claims against the

   remaining five Defendants:3 (1) breach of contract by Sonoma; (2) breach of contract by Gen

   Ag; (3) negligence by Sonoma; (4) civil theft by Gen Ag; (5) conspiracy by Gen Ag, Stig

   Westling, Callaghan Becker, and Phil Tagami; (6) conversion by all Defendants; and (7) unjust

   enrichment by all Defendants. (Am. Compl. ¶¶ 33-73.) As relief, Plaintiff requests

   compensatory damages, interest, costs, and attorneys’ fees. (Id. at 12.)

           On April 23, 2020, Defendant Gen Ag responded to Plaintiff’s allegations by filing a

   motion to dismiss, pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), as well as

   a motion to compel mediation, in the alternative.4 (Doc. Nos. 47-48.) In the motion to dismiss,


   3
    The First Amended Complaint initially named fifteen Defendants, ten of whom have since been
   dismissed. (Am. Compl. ¶¶ 1-16; see Doc. Nos. 54-56, 63, 83, 95-99.)
   4
     Defendant Gen Ag titled its second motion, “Motion to Stay the Case to Give Effect to a
   Contractual Mandatory Mediation Provision,” though it is more accurately described as a motion
   to compel mediation. Defendant Gen Ag’s present motion is similarly titled, “Motion to Stay
   Discovery until Recommendations on Dispositive Motions.” For the sake of clarity, the “Motion

                                                       3
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 4 of 16




   Defendant Gen Ag argues, among other things, that the court lacks subject matter jurisdiction,

   due to a lack of complete diversity between the parties. (Doc. No. 47 at 4-5.) Defendant Gen Ag

   contends, specifically, that Plaintiff and SXIP “are both citizens of Colorado for jurisdictional

   purposes.” (Id. at 5.) In the motion to compel mediation, Defendant Gen Ag argues that

   Plaintiff’s claims are all subject to certain mandatory dispute resolution provisions contained

   within the MPA. (Doc. No. 48 at 4-5.) Defendant Gen Ag contends that the terms of the MPA

   obligate Plaintiff to submit its claims to nonbinding mediation. (Id. at 3.)

          Defendants Tagami and Sonoma likewise filed their own motions to dismiss, on April 21,

   2020, and April 23, 2020, respectively. (Doc. Nos. 43, 49.) Defendant Tagami brings his

   motion to dismiss, pursuant to Rule 12(b)(2), for lack of personal jurisdiction, and pursuant to

   Rule 12(b)(6), for failure to state a claim. (Doc. No. 43 at 5-13.) Defendant Sonoma’s motion to

   dismiss likewise asserts a lack of personal jurisdiction, improper venue, and inadequate pleading.

   (Doc. No. 49 at 5-15.) All four motions—Gen Ag’s motion to dismiss, Gen Ag’s motion to

   compel mediation, Tagami’s motion to dismiss, and Sonoma’s motion to dismiss—are fully

   briefed and pending. (See Doc. Nos. 59-62, 69, 73-75.)

          On June 8, 2020, this court held a Scheduling Conference and entered a Scheduling

   Order, which set certain pretrial dates, including a deadline of October 28, 2020 by which to

   disclose affirmative experts, a deadline of November 25, 2020 by which to designate rebuttal

   experts, and a deadline of January 27, 2021 by which to complete discovery. (Doc. Nos. 78 at 2;




   to Stay Discovery until Recommendations on Dispositive Motions” will be referred to as a “motion
   to stay,” while the “Motion to Stay the Case to Give Effect to a Contractual Mandatory Mediation
   Provision,” will be referred to as a “motion to compel mediation.”


                                                    4
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 5 of 16




   Doc. No. 79 at 11-12.) The Scheduling Order identifies at least eight nonparty individuals that

   the litigants intend to depose, and provides that discovery will likely involve “a substantial

   amount of electronically stored information, such as email communication, invoices, and

   payment information, that will need to be located and potentially disclosed.” (Doc. No. 79 at 9,

   12-14.) At the Scheduling Conference, this court denied a request generally made within the

   Scheduling Order to stay discovery pending resolution of the four outstanding motions. (Doc.

   No. 78 at 1; see Doc. No. 79 at 11, 14.)

           One day after the Scheduling Conference, on June 9, 2020, Defendant Gen Ag filed its

   present motion, asking that discovery in this matter be put on hold, until after the court’s

   resolution of its two previously filed motions. (Gen Ag Mot. 1-3.) Defendant Gen Ag argues

   that a discovery stay is appropriate in this case, because its motion to dismiss, if fully granted,

   would “resolve this federal court action in its entirety.” (Reply 3; see Gen Ag Mot. 5.)

   Defendant Gen Ag likewise contends that the motion to compel mediation, if granted, would not

   only divest the court of subject matter jurisdiction, but would also result in the transfer of this

   case to a forum with “substantially different discovery rules and procedures.” (Gen Ag Mot. 1-2,

   5.) According to Defendant Gen Ag, in either case, the claims against it “will be completely

   dismissed and will not be litigable in federal court.” (Id. at 1-2.) Defendant Gen Ag is adamant

   that additional discovery at this stage in the proceedings “could therefore be both wasteful and

   prejudicial.” (Id. at 5.)

           On June 10, 2020, Defendant Sonoma filed a joinder to Defendant Gen Ag’s motion to

   stay. (Doc. No. 82.) In the joinder, Defendant Sonoma requests a stay of discovery pending

   resolution of all four outstanding motions. (Id. at 2.) Defendant Sonoma insists that it is “an


                                                      5
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 6 of 16




   innocent bystander” in this case. (Id. at 1.) According to Defendant Sonoma, “[it] appears that

   the central dispute in this case is between Gen Ag and Plaintiff, and that this dispute is governed

   by binding mediation and arbitration provisions.” (Id. at 2.) Defendant Sonoma contends, for

   that reason, that “it is unlikely” that Plaintiff’s claims against it will ultimately proceed in this

   District. (Id.)

           On June 17, 2020, Plaintiff filed a response to Defendant Gen Ag’s motion to stay,

   asserting that all pertinent factors “weigh in favor of allowing discovery to go forward” in this

   case. (Resp. to Gen Ag Mot. 2.) Plaintiff argues, particularly, that the jurisdictional issues raised

   in Defendant Gen Ag’s motion to dismiss are “now moot,” given that SXIP is no longer a party

   in this case. (Id.) Western Acceptance likewise contends that Gen Ag’s motion to compel

   mediation is “meritless,” and that Sonoma’s joinder “does not add any substantive arguments or

   evidence” to the contrary. (Id.) Finally, Plaintiff argues that Defendant Gen Ag’s two

   previously filed motions, even if granted, “would not fully resolve this case.” (Id. at 7.)

           On June 29, 2020, Defendant Tagami filed a separate motion to stay discovery as to

   Plaintiff’s claims against him, pending resolution of his own motion to dismiss. (Tagami Mot.

   1.) Defendant Tagami argues that he is entitled to a discovery stay, specifically, because his

   motion to dismiss exclusively addresses “two threshold issues of law,” and because “no

   additional discovery is required to answer the two questions of law.” (Id. at 2, 6-8.) In making

   that argument, Defendant Tagami stresses his belief that “there is no indication on the face of the

   [motion to dismiss] that it is likely to ultimately fail.” (Id. at 8-9.) Finally, Defendant Tagami

   claims that his entitlement to a stay is “further heightened” by “Plaintiff’s apparent lack of

   interest in Tagami discovery,” given that Plaintiff “failed to pose a sincere challenge to the


                                                      6
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 7 of 16




   Tagami [motion to dismiss] with any relevant declarations, points of law, or any documents

   whatsoever.” (Id. at 2.)

           On July 6, 2020, Plaintiff filed a response to Defendant Tagami’s motion, restating its

   position that discovery in this matter should proceed. (See generally Resp. to Tagami Mot. 1-9.)

   In the response, Plaintiff describes Defendant Tagami’s motion to dismiss as “nothing special,”

   and argues that the motion to dismiss is predicated upon “incorrect assertions of Colorado law

   related to jurisdiction.” (Id. at 1.) Plaintiff likewise contends that Defendant Tagami’s motion to

   stay “does not set forth any particularized reason why discovery should be stayed in this case due

   to some circumstances that he faces that are different than defendants in any litigation.” (Id. at

   1-2.)

                                      STANDARD OF REVIEW

           The Federal Rules of Civil Procedure do not expressly provide for a stay of proceedings.

   Rule 26(c), however, permits a court to “make an order which justice requires to protect a party .

   . . from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

   26(c). Further, “[t]he power to stay proceedings is incidental to the power inherent in every

   court to control the disposition of the causes on its docket with economy of time and effort for

   itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (citing

   Kan. City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).

           In this District, a stay of discovery is generally disfavored. See, e.g., Rocha v. CCF

   Admin., No. 09-cv-01432, 2010 WL 291966, at *1 (D. Colo. Jan. 20, 2010); Jackson v. Denver

   Water Bd., No. 08-cv-01984, at *1 (D. Colo. Dec. 15, 2008); Chavez v. Young Am. Ins. Co., No.

   06-cv-02419, at *2 (D. Colo. Mar. 2, 2007). Nevertheless, the decision whether to stay


                                                    7
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 8 of 16




   discovery rests firmly within the sound discretion of the court. United Steelworkers of Am. v. Or.

   Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir. 2003) (quoting Landis, 299 U.S. at 254).

           In ruling on a motion to stay discovery, five factors are generally considered: “(1) [the]

   plaintiff’s interests in proceeding expeditiously with the civil action and the potential prejudice

   to [the] plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the court; (4)

   the interests of persons not parties to the civil litigation; and (5) the public interest.” String

   Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006 WL 8949955, at *2 (D. Colo.

   Mar. 30, 2006); see United Steelworkers, 322 F.3d at 1227. Further, “a court may decide that in

   a particular case it would be wise to stay discovery on the merits until [certain challenges] have

   been resolved.” 8A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

   PROCEDURE § 2040, at 198 (3d ed. 2010).

                                                ANALYSIS

           Factor 1 – Prejudice to Plaintiff

           Here, as to the first factor, Plaintiff insists that it has proceeded expeditiously with

   discovery thus far. (Resp. to Gen Ag Mot. 4; Resp. to Tagami Mot. 5.) Plaintiff complains that

   a delay in discovery “increases the likelihood that the evidence in possession of non-parties is

   lost.” (Resp. to Gen Ag Mot. 4.) In addition, Plaintiff stresses that “memories fade” with the

   passage of time. (Id.) Plaintiff posits that the imposition of a stay in this case “would mean

   depositions potentially not starting until 2021.” (Id.) According to Plaintiff, “there is a high

   likelihood that an entirely new scheduling order will be needed that would potentially push the

   trial of this matter into 2022.” (Id.; Resp. to Tagami Mot. 5.) Plaintiff contends that a discovery

   stay would also cause it to suffer “additional great financial harm,” because its injury from


                                                      8
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 9 of 16




   Defendants’ alleged misconduct “remains ongoing.” (Resp. to Gen Ag Mot. 4-5; Resp. to

   Tagami Mot. 5.)

          Defendant Gen Ag, for its part, insists that “there is no compelling reason why a

   temporary discovery stay might prejudice Plaintiff.” (Gen Ag Mot. 6.) It contends that any

   assertion made by Plaintiff to the contrary is “undercut” by the fact that, as of the filing of the

   motion to stay, six Defendants remained unserved.5 (Id.) Defendant Gen Ag likewise stresses

   that “Plaintiff could have sought a default judgment against Gen Ag in February or March—but

   did not.” (Id.) In addition, Defendant Gen Ag argues that there is no risk of “deteriorating

   physical evidence or remote memories” in this case, because the dispute involves “companies

   with data preservation capabilities.” (Id.)

          Defendant Tagami likewise contends that the potential prejudice to Plaintiff from the

   imposition of a stay would be “minimal,” at most. (Tagami Mot. 9.) Indeed, Defendant Tagami

   argues that Plaintiff would benefit from a temporary suspension of discovery. (Id. at 9-10.)

   According to Defendant Tagami, the imposition of a stay “would permit Plaintiff to align its

   discovery strategy with its Complaint allegations and devote more time and resources to

   investigating Plaintiff’s primary targets.” (Id. at 10.)

          As to this factor, although Defendant Gen Ag disputes the extent to which Plaintiff has

   proceeded expeditiously in this case, there is no question that Plaintiff possesses such an interest.

   See Chavez v. Young Am. Ins. Co., No. 06-CV-02419-PSF-BNB, 2007 WL 683973, at *2 (D.



   5
    One month after Defendant Gen Ag filed its motion to stay, on July 6, 2020, Plaintiff voluntarily
   dismissed four out of the six unserved Defendants. (Doc. Nos. 95-99.) That same day, an executed
   waiver of summons, as to Defendant Callaghan Becker, was filed. (Doc. No. 94.) To date,
   Defendant Stig Westling remains unserved.

                                                      9
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 10 of 16




    Colo. Mar. 2, 2007) (noting that staying discovery pending resolution of a motion to dismiss

    “could substantially delay the ultimate resolution of the matter, with injurious consequences”).

    Further, Plaintiff has made a compelling argument of continuous and ongoing injury caused by

    Defendants’ alleged misappropriation of the subject Equipment. (See Resp. to Gen Ag Mot. 4-

    5.) On balance, therefore, the court finds the first factor to weigh against the imposition of a

    stay. See Genscape, Inc. v. Live Power Intelligence Co. NA, LLC, No. 18-cv-02525-WYD-

    NYW, 2019 WL 78933, at *2 (D. Colo. Jan. 2, 2019) (finding the first factor weighed against a

    stay, where the plaintiff alleged “continuous injury from the alleged misappropriation of its trade

    secrets”); Four Winds Interactive LLC v. 22 Miles, Inc., No. 16-cv-00704-MSK-STV, 2017 WL

    121624, at *2 (D. Colo. Jan. 11, 2017) (finding the first factor to weigh against a stay, because of

    the plaintiff’s interest in proceeding expeditiously, and because a final determination on the

    motion to dismiss “could take several months”); United States v. Centerre Gov’t Contracting

    Grp., LLC, No. 13-CV-02823-CMA-MJW, 2014 WL 1924368, at *8 (D. Colo. May 13, 2014)

    (finding likely prejudice to the plaintiffs by the imposition of a stay, where the plaintiffs alleged

    that the defendants caused continuous consequential damages, including financial hardship).

           Factor 2 – Burden to Defendants

           Turning to the second factor, Defendant Gen Ag argues that it would be unduly burdened

    by moving forward with discovery, because the issues in this case are “complex,” and the

    discovery burdens, as delineated in the Scheduling Order, will be “substantial.” (Gen Ag Mot.

    7.) Defendant Gen Ag posits that “the parties will likely propound scores of interrogatories,

    requests for production, and requests for admission, and there will likely be more than a dozen

    depositions taken.” (Id.) In addition, Defendant Gen Ag contends that “it is highly likely that


                                                      10
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 11 of 16




    [additional] discovery conducted in this case will prove wasteful,” given that this case might

    ultimately be litigated in other fora that have different discovery rules and procedures. (Id. at 7-

    8.)

            Defendant Tagami likewise contends that this case “will necessarily demand substantial

    and burdensome discovery and defense costs[.]” (Tagami Mot. 13.) In making that argument,

    Defendant Tagami emphasizes that Plaintiff currently intends to depose him for at least seven

    hours. (Id.; see Doc. No. 79 at 12.) In addition, Defendant Tagami contends that his “present

    and continued burden” in this case is particularly “exceptional,” given that he is an out-of-state

    defendant, who presently resides in California. (Tagami Mot. 12.) According to Defendant

    Tagami, the basic tenets of “fundamental fairness” require that he not be “dragged from his

    personal life in California and forced to spend additional weeks and thousands in legal fees on

    discovery and defense before it is even established that he is subject to this court’s jurisdiction or

    liability in Plaintiff’s claims.” (Id.)

            Plaintiff, in response, insists that Defendants would suffer “no specific burden” by

    proceeding with discovery. (Resp. to Gen Ag Mot. 6; Resp. to Tagami Mot. 6.) Plaintiff argues

    that Defendant Gen Ag’s concerns regarding the potential transfer of this case to another forum

    with incongruent discovery rules are unfounded, given that discovery in the District of Colorado

    is “coterminous with discovery in California federal court.” (Resp. to Gen Ag Mot. 6.) Plaintiff

    likewise dismisses any possibility that this dispute will be submitted for alternative dispute

    resolution, arguing that Defendant Gen Ag’s motion to compel mediation is “meritless.” (Id.) In

    addition, Plaintiff argues that potential burdens delineated by Defendant Tagami are

    “generalized.” (Resp. to Tagami Mot. 6.)


                                                      11
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 12 of 16




           As to this factor, it must be stressed, first, that a stay is not warranted merely by virtue of

    a defendant’s filing of a purportedly dispositive motion to dismiss. See PopSockets LLC v.

    Online King LLC, No. 19-cv-01277-CMA-NYW, 2019 WL 5101399, at *3 (D. Colo. Oct. 11,

    2019); Church Mut. Ins. Co. v. Coutu, No. 17-CV-00209-RM-NYW, 2017 WL 3283090, at *3

    (D. Colo. Aug. 2, 2017) (“[N]o element of the String Cheese factors requires that this court make

    a preliminary determination as to the likelihood of success of either the dispositive motion or the

    ultimate merits of the case.”). Further, even though the discovery burdens imposed upon the

    litigants in this case do appear to be significant, they are well within the normal range. See Webb

    v. Brandon Exp., Inc., No. 09-cv-00792-WYD-BNB, 2009 WL 4061827, at *2 (D. Colo. Nov.

    20, 2009) (“Parties are always burdened by discovery and the other requirements for the

    preparation of a case. That is a consequence of our judicial system and the rules of civil

    procedure. There is no special burden here.”).

           With that being said, the court finds that the second factor does support the imposition of

    a stay pending resolution of Defendants’ four previously filed motions. Importantly, the four

    outstanding motions all address threshold questions of law, including jurisdictional challenges.

    See Burkitt v. Pomeroy, No. 15-cv-02386-MSK-KLM, 2016 WL 696107, at *1 (D. Colo. Feb.

    22, 2016) (“Questions of jurisdiction and immunity should be resolved at the earliest stages of

    litigation, so as to conserve the time and resources of the Court and the parties.”); Sallie v.

    Spanish Basketball Fed’n, No. 12-cv-01095-REB-KMT, 2013 WL 5253028, at *2 (D. Colo.

    Sept. 17, 2013) (“Courts have recognized that a stay is warranted while the issue of jurisdiction

    is being resolved.”); see also Morrill v. Stefani, No. 17-cv-00123-WJM-KMT, 2017 WL

    1134767, at *2 (D. Colo. Mar. 13, 2017) (finding the plaintiff’s interest in proceeding


                                                      12
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 13 of 16




    expeditiously with the case to be overcome by the potential burden to the defendants “if they

    were forced to proceed with discovery only to have the case dismissed for lack of jurisdiction”).

    For instance, Defendant Gen Ag’s pending motion to dismiss implicates this court’s subject

    matter jurisdiction.6 See Wyers Prods. Grp. v. Cequent Performance Prods., Inc., No. 12-cv-

    02640-REB-KMT, 2013 WL 2466917, at *2-3 (D. Colo. June 7, 2013) (finding that the

    plaintiff’s interest in proceeding expeditiously with the case was “overcome by the burden [the

    defendant] might face if it were forced to proceed with discovery,” where the motion to dismiss

    “lodged colorable arguments” that the court lacked subject matter jurisdiction over the claims).

    The two other pending motions to dismiss, respectively filed by Defendants Tagami and

    Sonoma, are based, in part, on a purported lack of personal jurisdiction. See String Cheese

    Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934-LTB-PAB, 2006 WL 894955, at *2 (D.

    Colo. Mar. 30, 2006) (“[S]ubjecting a party to discovery when a motion to dismiss for lack of

    personal jurisdiction is pending may subject him to undue burden or expense, particularly if the

    motion to dismiss is later granted.”); Aurora Bank FSB v. Network Mortg. Servs., Inc., No. 13-

    cv-00047-PAB-KLM, 2013 WL 3146972, at *2 (D. Colo. June 19, 2013) (finding the second

    factor to weigh in favor of a discovery stay, where the case was “in the very early stages,” and

    the pending motion to dismiss alleged a lack of personal jurisdiction over the defendant).

    Further, in the motion to compel mediation, Defendant Gen Ag sets forth what appears to be a


    6
      Plaintiff argues that Defendant Gen Ag’s motion to dismiss based on a lack of complete diversity
    is moot, given that SXIP is no longer a party in this case. (Resp. to Gen Ag Mot. 2.) Defendant
    Gen Ag, for its part, insists that the motion to dismiss remains viable, because complete diversity
    was lacking, as of the filing of the operative complaint. (Reply 2.) The court declines to address
    the specific merits of the motion to dismiss at this stage in the proceedings. See Church Mut. Ins.
    Co. v. Coutu, No. 17-cv-00209-RM-NYW, 2017 WL 3283090, at *3 (D. Colo. Aug. 2, 2017)
    (refusing to consider the merits of a pending motion to dismiss in ruling on a motion to stay).

                                                    13
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 14 of 16




    well-supported argument, that alternate dispute resolution must be compelled in this action. See

    Khoja v. DPD Sub, Inc., No. 15-cv-00258-WYD-KMT, 2015 WL 3862536, at *2 (D. Colo. June

    22, 2015) (finding the second factor to weigh in favor of stay pending arbitration, where the

    defendant presented a “facially compelling” argument that the plaintiff’s claims were subject to

    an enforceable arbitration agreement, because requiring the parties to submit to full discovery

    would subject them to “the very complexities, inconveniences and expenses of litigation that

    they determined to avoid”). Thus, given the nature of the four pending motions, requiring the

    parties to submit to full discovery at this time would potentially subject Defendants to undue

    burden and expense, especially if this matter is, in fact, ultimately transferred to another forum

    with incongruent discovery obligations. See PopSockets LLC v. Online King LLC, No. 19-cv-

    01277-CMA-NYW, 2019 WL 5101399, at *3 (D. Colo. Oct. 11, 2019) (“[T]his court agrees with

    Defendant that [its] burden could become prejudicial in the event this matter is transferred to

    another district, thereby increasing the possibility of inconsistent discovery rulings and court

    hearings.”).

           Remaining Factors

           Looking to the remaining String Cheese Incident factors, the third “court convenience”

    factor weighs in favor of stay. Indeed, judicial economy and resources would plainly be wasted

    if the court allowed discovery to proceed, only to later determine that Plaintiff’s claims must be

    dismissed, submitted for alternate dispute resolution, or otherwise transferred to another forum.

    See Skyline Potato Co. v. Rogers Bros. Farms, Inc., No. 10-cv-02353-WJM-KLM, 2011 WL

    587962, at *2 (D. Colo. Feb. 10, 2011) (“[T]he Court notes that neither its nor the parties’ time is

    well-served by being involved in the ‘struggle of the substance of suit’ when potentially


                                                     14
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 15 of 16




    dispositive issues are adjudicated at the outset of a case.”); see also United States ex rel. El Paso

    Glass Co., Inc. v. David Boland, Inc., No. 17-cv-02072-CMA-STV, 2018 WL 1566834, at *3

    (D. Colo. Mar. 30, 2018) (finding the “judicial economy” factor to weigh in favor of a stay

    pending the completion of mediation, where mediation would potentially “resolve all or part of

    the dispute, making further proceedings limited or unnecessary”) The fourth factor also supports

    the imposition of a stay, given that the Scheduling Order identifies at least eight anticipated

    third-party deponents. See Hay v. Family Tree, Inc., No. 16-cv-03143-CMA-KLM, 2017 WL

    2459777, at *2 (D. Colo. June 6, 2017) (finding the fourth factor to weigh in favor of a stay,

    where discovery was likely to “involve significant efforts concerning others who are not parties

    to th[e] lawsuit”). As to the fifth factor, the general public’s primary interest in this case is an

    efficient and just resolution. Avoiding wasteful efforts by the court and the litigants serves that

    purpose.

           On this record, then, having weighed the appropriate factors, the court finds that a stay of

    discovery is appropriate in this case.

           Accordingly, it is

           ORDERED that “General Agriculture, Inc.’s Motion to Stay Discovery until

    Recommendations on Dispositive Motions” (Doc. No. 80) is GRANTED. It is further

           ORDERED that “Defendant Phil Tagami’s Motion for Temporary Stay Pending

    Resolution of Tagami’s Motion to Dismiss Pursuant to 12(b)(2) and 12(b)(6)” (Doc. No. 90) is

    GRANTED. Discovery in this matter is STAYED as to all Defendants, pending rulings on the

    four outstanding motions (Doc. Nos. 43, 47-49). The parties shall file a joint status report within

    ten days of a final ruling on the four outstanding motions, if any portion of the case remains, to


                                                      15
Case 1:20-cv-00052-CMA-KMT Document 102 Filed 07/08/20 USDC Colorado Page 16 of 16




    advise whether the Scheduling Order should be amended.

           This 8th day of July, 2020.




                                                16
